[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
We overrule the sole assignment of error presented on appeal upon our determination that the common pleas court properly declined to entertain the appellant's petition for postconviction relief.  The appellant failed to file this, his third postconviction  petition, in a timely manner, see R.C.2953.21(A)(2), and R.C. 2953.23(A) precluded the common pleas court from entertaining the tardy and successive petition, in the absence of proof that the appellant had theretofore been unavoidably prevented from discovering the facts underlying his claim or that his claim was predicated upon a new or retrospectively applicable federal or state right recognized by the United States Supreme Court since the filing of his earlier petitions.
We, therefore, affirm the judgment of the court below.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27.  Costs shall be taxed under App.R. 24.
Gorman, P.J., Sundermann and Shannon, JJ.
Raymond E. Shannon, retired, from the First Appellate District, sitting by assignment.